Evans, P. J.
The plaintiffs brought an action to recover land; and the defendant set up, among other equitable defenses, that he was entitled to be subrogated to the rights of his creditors of the plaintiffs’ devisor, whose demands against the estate of plaintiffs’ devisor had been paid off and discharged by him. The case was referred to an auditor, to whose report both sides filed exceptions. The court, to whom all questions of fact and law were submitted, dismissed the exceptions to the auditor’s report and entered a decree. Both sides sued out bills of exceptions to this court. The judgment of the lower court was affirmed on all questions raised by the bill of exceptions sued out by the defendant, and reversed on one point raised by the hill of exceptions sued out by the plaintiff's. The ground of reversal was that the court erred in approving so much of the auditor’s report as allowed the defendant credit for amounts paid to the creditors of the plaintiffs’ devisor. Brown v. Hooks, 133 Ga. 345 (65 S. E. 780). Upon the remittiturs in each ease being made the judgment of the court a decree was signed by the court conformably to the decision of the Supreme Court, which covered all the issues in_the case. Held, that no issue was left in the case for trial, and that the decree rendered was but an amendment of the original decree conformably to the judgment of the Supreme Court, and was not erroneous for any reason assigned.

Judgment affirmed.


All the Justices concur, except Wish, G. J., absent.